Case 2:18-cv-02217-SJO-FFM Document 92 Filed 11/05/18 Page 1 of 7 Page ID #:2641



    1 BLAKELY LAW GROUP
    2
      BRENT H. BLAKELY (CA Bar No. 157292)
      1334 Parkview Avenue, Suite 280
    3 Manhattan Beach, California 90266
    4
      Telephone: (310) 546-7400
      Facsimile: (310) 546-7401
    5 Email:      BBlakely@BlakelyLawGroup.com
    6
      Attorneys for Defendants
    7 ESSENTIAL CONSULTANTS, LLC and
    8 MICHAEL COHEN
    9
                            UNITED STATES DISTRICT COURT
   10
                          CENTRAL DISTRICT OF CALIFORNIA
   11
   12   STEPHANIE CLIFFORD a.k.a.               Case No. 2:18-CV-02217-SJO-FFM
        STORMY DANIELS a.k.a. PEGGY
   13                                           DEFENDANTS ESSENTIAL
        PETERSON, an individual,
                                                CONSULTANTS LLC AND
   14                                           MICHAEL COHEN'S OBJECTION
                    Plaintiff,
   15                                           TO PLAINTIFF'S MOTION FOR
                                                LEAVE TO AMEND TO FILE
   16         v.
                                                SECOND AMENDED COMPLAINT
   17                                           (DKT.#91) ON THE BASIS OF
        DONALD J. TRUMP a.k.a. DAVID
                                                PLAINTIFF'S NON-COMPLIANCE
   18   DENNISON, an individual,
                                                WITH LOCAL RULE 7-3 AND THIS
        ESSENTIAL CONSULTANTS, LLC, a
   19                                           COURT'S STANDING ORDER
        Delaware Limited Liability Company,
   20   MICHAEL COHEN, an individual, and
                                                Assigned for All Purposes to the
        DOES 1 through 10, inclusive,
   21                                           Hon. S. James Otero
   22                Defendants.                Date:     December 3, 2018
   23                                           Time:     10:00 a.m.
                                                Location: 350 West 1st Street
   24                                                     Courtroom 10C, 10th Floor
   25                                                     Los Angeles, CA 90012

   26                                           Action Filed: March 6, 2018
   27
   28

               OBJECTION TO PLAINTIFF'S MOTION FOR EXPEDITED JURY TRIAL
Case 2:18-cv-02217-SJO-FFM Document 92 Filed 11/05/18 Page 2 of 7 Page ID #:2642



    1
    2           Defendants Essential Consultants LLC (“EC”) and Michael Cohen
    3 (collectively, “Cohen”) hereby respectfully object to Plaintiff's Motion For Leave to
    4 Amend to File Second Amended Complaint (ECF No. #91). Specifically, Plaintiff's
    5 counsel has yet again refused to abide by Local Rule 7-31 and this Court's Standing
    6 Order (ECF No. #11)2. (Blakely Dec. ¶3) This is not the first time Plaintiff’s counsel
    7
    8
          1
               L.R. 7-3 Conference of Counsel Prior to Filing of Motions.
    9         In all cases not listed as exempt in L.R. 16-12, and except in
   10         connection with discovery motions (which are governed by L.R.
              37-1 through 37-4) and applications for temporary restraining
   11         orders or preliminary injunctions, counsel contemplating the filing
   12         of any motion shall first contact opposing counsel to discuss
              thoroughly, preferably in person, the substance of the contemplated
   13         motion and any potential resolution. The conference shall take
   14         place at least seven (7) days prior to the filing of the motion. If the
              parties are unable to reach a resolution which eliminates the
   15         necessity for a hearing, counsel for the moving party shall include
   16         in the notice of motion a statement to the following effect: “This
              motion is made following the conference of counsel pursuant to
   17         L.R. 7-3 which took place on (date).
   18
          2
            Meet and Confer Requirement: For all cases not exempt
   19
          under L.R. 16-12, and except in connection with discovery motions,
   20     applications for temporary restraining orders, or preliminary
          injunctions, counsel contemplating filing of any motion shall first
   21
          contact opposing counsel to "discuss thoroughly, referably in
   22     person, the substance of the contemplated motion and any
          potential resolution." L.R. 7-3. The Court construes this
   23
          requirement strictly. Half-hearted attempts at compliance with this
   24     rule will not satisfy counsel's obligation. The parties must discuss
          the substantive grounds for the motion and attempt to reach an
   25
          accord that would eliminate the need for the motion. The Court
   26     strongly emphasizes that under L.R. 7-3, discussions of the
          substance of contemplated motions are to take place, if at all
   27
          possible, in person. Only in exceptional cases will a telephonic
   28     conference be allowed. All motions must include a declaration by
                (footnote continued)
                                                 -2-
                       OBJECTION TO PLAINTIFF'S MOTION TO AMEND COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 92 Filed 11/05/18 Page 3 of 7 Page ID #:2643



    1 has filed documents in violation of the Local Rules and this Court’s Standing Order.
    2 (See ECF Nos. 32 & 34) Indeed, this Court has admonished Plaintiff’s counsel on two
    3 separate occasions regarding their failure to abide by same. (ECF Nos. 35 & 63)
    4        This Court has Ordered that:
    5        As this is the second time in this one month old action a failure to meet and
    6        confer has been brought before the Court, every further motion presented to the
    7        Court must include either (1) a stipulation signed by both parties that
    8        confirms a meet and confer has occurred, or (2) a declaration from the moving
    9        party explaining the exhaustive efforts undertaken to conduct a meet and confer
   10        and the exact reasons why the parties have failed to do so.
   11 (ECF No. 35)
   12        On October 29, 2018 Plaintiff’s counsel called Mr. Cohen’s counsel without
   13 warning and simply asked if he would agree to stipulate to allow Plaintiff to file a
   14 Second Amended Complaint to remove the action for defamation. (Blakely Decl. ¶3)
   15 Plaintiff’s counsel did not offer or otherwise provide any basis for such a motion or
   16 legal authority supporting same. (id.)
   17        On October 31, 2018, at Mr. Cohen’s counsel’s urging, Plaintiff finally
   18 provided some legal authority, albeit generic, concerning Plaintiff’s proposed motion.
   19 (Blakely Decl. ¶4)
   20        After exchanging emails, Plaintiff and Mr. Cohen’s counsel met in person in
   21 Newport Beach on November 1, 2018 and had a discussion regarding Plaintiff’s
   22 proposed motion pursuant to Local Rule 7-3 and this Court’s Standing Order. Mr.
   23 Cohen’s counsel indicated he would oppose such a motion, which was clearly
   24
   25
   26     counsel briefly describing the parties' discussion and attempt to
          eliminate the need for the motion and the date of such discussion.
   27
          Filings not in compliance with L.R. 7-3 will be denied.
   28
             (footnote continued)
                                              -3-
                    OBJECTION TO PLAINTIFF'S MOTION TO AMEND COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 92 Filed 11/05/18 Page 4 of 7 Page ID #:2644



    1 designed to avoid Mr. Cohen’s Anti-SLAPP motion which is very likely to be
    2 granted. (Blakely Decl. ¶5) When Mr. Cohen’s counsel observed that pursuant to
    3 the Local Rules and Standing Order that Plaintiff would not be able to have this
    4 motion heard prior to the December 3, 2018 hearing on the Anti-SLAPP Motion3 and
    5 asked whether Plaintiff would be seeking ex parte relief to shorten time, Plaintiff’s
    6 counsel coyly responded – “you let us worry about that.” (Blakely Decl. ¶5)
    7        Mr. Trump is a co-Defendant in this case. I have confirmed with Mr. Trump’s
    8 counsel that Plaintiff has not met and conferred them concerning their proposed
    9 Motion. (Blakely Decl. ¶6)
   10        This Court has made it very clear that Local Rule 7-3 meetings should be held
   11 in person. (ECF No. 11) Pursuant to LR 7-3, this conference shall take place at least
   12 seven (7) days prior to the filing of any motion. The parties met on November 1,
   13 2018, making November 8, 2018 the first date Plaintiff could file the motion under
   14 the Local Rules and Standing Order, and November 10, 2018 the first date the Motion
   15 could be scheduled to be heard. Mr. Cohen filed his Anti-SLAPP motion on April 9,
   16 2018. Consequently, Plaintiff’s counsel has had almost seven months to meet and
   17 confer with Cohen’s counsel in compliance with the Local Rules and Standing Order
   18 – yet they have chosen not to do so. Furthermore, despite having been reminded of
   19 the Local Rules and Standing Order by Mr. Cohen’s counsel, and having been
   20 previously warned by this Court, Plaintiff’s Counsel have once again chosen to
   21 deliberately violate same. Plaintiff’s counsel did not file a stipulation between the
   22 parties that a meet and confer has occurred, failed to provide a declaration explaining
   23 the exhaustive efforts purportedly undertaken to conduct a meet and confer, and have
   24 filed a Motion in violation of Local Rule 7-3. The clear message being sent is that
   25 Plaintiff’s counsel doesn’t have to abide by the same rules as other attorneys or
   26
   27
             3
                 A date and briefing schedule to which Plaintiff had previously stipulated. ECF
   28 No. 83
                                               -4-
                     OBJECTION TO PLAINTIFF'S MOTION TO AMEND COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 92 Filed 11/05/18 Page 5 of 7 Page ID #:2645



    1 otherwise heed this Court’s Orders.
    2        Based on the foregoing, Defendants Essential Consultant's LLC and Michael
    3 Cohen hereby respectfully request that Plaintiff's Motion for Leave to Amend to File
    4 Second Amended Complaint (Dkt. #91) be denied. Furthermore, Cohen requests that
    5 Plaintiff’s counsel be sanctioned for their continued violation of the Local Rules and
    6 this Court’s Orders.
    7 Dated: November 5, 2018             BLAKELY LAW GROUP
    8
    9                                     By: /s/ Brent H. Blakely
                                              BRENT H. BLAKELY
   10                                         Attorneys for Defendants
   11                                         ESSENTIAL CONSULTANTS, LLC and
                                              MICHAEL COHEN
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             -5-
                   OBJECTION TO PLAINTIFF'S MOTION TO AMEND COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 92 Filed 11/05/18 Page 6 of 7 Page ID #:2646



    1                     DECLARATION OF BRENT H. BLAKELY
    2        I, Brent H. Blakely, declare:
    3         1.    I am an attorney duly licensed to practice before all courts of the State of
    4 California and in the U.S. District Court for the Central District of California, among
    5 other courts. I make this declaration based on my own personal knowledge and, if
    6 called and sworn as a witness, I could and would competently testify hereto.
    7         2.    I am a partner of the law firm of Blakely Law Group, counsel of record
    8 for Defendant Essential Consultants, LLC (“EC”) and Defendant Michael D. Cohen
    9 (collectively, “Defendants”).
   10        3.     On October 29, 2018 Plaintiff’s counsel, Ahmed Ibrahim, called me
   11 without warning and simply asked if I would agree to stipulate to allow Plaintiff to
   12 file a Second Amended Complaint to remove the action for defamation. Mr. Ibrahim
   13 did not offer or otherwise provide any basis for such a motion or legal authority
   14 supporting same.
   15        4.     On October 31, 2018, at my urging, Mr. Ibrahim finally provided some
   16 legal authority, albeit generic, concerning the proposed motion.
   17        5.     After exchanging emails, I met with Mr. Ibrahim in Newport Beach on
   18 November 1, 2018 and had a discussion regarding Plaintiff’s proposed motion. I
   19 indicated that Mr. Cohen would oppose such a motion, which was clearly designed to
   20 avoid Mr. Cohen’s Anti-SLAPP motion which now seemed very likely would be
   21 granted. When I observed that pursuant to the Local Rules and Standing Order that
   22 Plaintiff would not be able to have this motion heard prior to the December 3, 2018
   23 hearing on the Anti-SLAPP Motion and asked Mr. Ibrahim whether Plaintiff would be
   24 seeking ex parte relief to shorten time, Mr. Ibrahim coyly responded – “you let us
   25 worry about that.” (Blakely Decl. ¶ )
   26        6.     I have confirmed with Mr. Trump’s counsel that Plaintiff has not met and
   27 conferred them concerning their proposed Motion.
   28
                                             -6-
                   OBJECTION TO PLAINTIFF'S MOTION TO AMEND COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 92 Filed 11/05/18 Page 7 of 7 Page ID #:2647



    1
    2        I declare under penalty of perjury under the laws of the United States of
    3 America that the foregoing is true and correct.
    4        Executed on November 5, 2018, at Los Angeles, California.
    5
                                           /s/ Brent H. Blakely
    6                                      BRENT H. BLAKELY
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             -7-
                   OBJECTION TO PLAINTIFF'S MOTION TO AMEND COMPLAINT
